UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM lO-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-05869 SUPERIOR UNIFORM GROUP, INC. Incorporated - Florida Employer Identification No. 11-1385670 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone No.:727-397-9611 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer,an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer[_] Accelerated filer[_] Non-accelerated filer[_] (Do not check if a smaller reporting company) Smaller Reporting Company[X] Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_] No [X] As of October16, 2012, the Registrant had 6,073,613 common shares outstanding, which is the registrant's only class of common stock. 1 PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED SEPTEMBER 30, (Unaudited) Net sales $ $ Costs and expenses: Cost of goods sold Selling and administrative expenses Interest expense Income before taxes on income Income tax expense Net income $ $ Weighted average number of shares outstanding during the period (Basic) (Diluted) Per Share Data: Basic Net income $ $ Diluted Net income $ $ Other comprehensive income, net of tax: Defined benefit pension plans: Amortization of prior service costs included in net periodic pension costs Recognition of net losses included in net periodic pension costs Other comprehensive income $ $ Comprehensive income $ $ Cash dividends per common share $ $ See accompanying notes to consolidated interim financial statements. 2 SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME NINE MONTHS ENDED SEPTEMBER 30, (Continued) (Unaudited) Net sales $ $ Costs and expenses: Cost of goods sold Selling and administrative expenses Interest expense Income before taxes on income Income tax expense Net income $ $ Weighted average number of shares outstanding during the period (Basic) (Diluted) Per Share Data: Basic Net earnings $ $ Diluted Net earnings $ $ Other comprehensive income, net of tax: Defined benefit pension plans: Amortization of prior service costs included in net periodic pension costs Recognition of net losses included in net periodic pension costs Other comprehensive income $ $ Comprehensive income $ $ Cash dividends per common share $ $ See accompanying notes to consolidated interim financial statements. 3 SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, (Unaudited) December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - trade Accounts receivable - other Prepaid expenses and other current assets Inventories* TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET OTHER INTANGIBLE ASSETS, NET DEFERRED INCOME TAXES OTHER ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM DEBT - LONG-TERM PENSION LIABILITY OTHER LONG-TERM LIABILITIES DEFERRED INCOME TAXES - COMMITMENTS AND CONTINGENCIES (NOTE 6) SHAREHOLDERS' EQUITY: Preferred stock, $1 par value - authorized 300,000 shares (none issued) - - Common stock, $.001 par value - authorized 50,000,000 shares, issued and outstanding - 6,073,163 and 5,993,062, shares, respectively. Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax: Pensions ) ) TOTAL SHAREHOLDERS' EQUITY $ $ * Inventories consist of the following: September 30, (Unaudited) December 31, Finished goods $ $ Work in process Raw materials $ $ See accompanying notes to consolidated interim financial statements. 4 SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Provision for bad debts - accounts receivable Share-based compensation expense Deferred income tax provision (benefit) ) Gain on sales of property, plant and equipment ) ) Changes in assets and liabilities: Accounts receivable - trade ) ) Accounts receivable - other ) Inventories ) Prepaid expenses and other current assets Other assets ) Accounts payable Other current liabilities ) Pension liability Other long-term liabilities ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Disposals of property, plant and equipment Acquisition of intangible assets - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt Repayment of long-term debt ) ) Payment of cash dividends ) ) Proceeds received on exercise of stock options Common stock reacquired and retired ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents balance, beginning of year Cash and cash equivalents balance, end of period $ $ 5 SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) NOTE 1 – Summary of Significant Interim Accounting Policies: a) Basis of presentation The consolidated interim financial statements include the accounts of Superior Uniform Group, Inc. and its wholly owned subsidiaries, The Office Gurus, LLC and Fashion Seal Corporation and Superior Office Solutions, and their jointly owned subsidiaries, The Office Gurus, Ltda, De C.V. and The Office Masters. They also include The Office Gurus, Ltda and Scratt Kit S.R.L., wholly owned subsidiaries of Superior Office Solutions, collectively, “the Company”. Intercompany items have been eliminated in consolidation.The accompanying unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, and filed with the Securities and Exchange Commission.The interim financial information contained herein is not certified or audited; it reflects all adjustments (consisting of only normal recurring accruals) which are, in the opinion of management, necessary for a fair statement of the operating results for the periods presented, stated on a basis consistent with that of the audited financial statements.The unaudited financial information included in this report as of and for the three and nine months ended September 30, 2012 has been reviewed by Grant Thornton LLP, an independent registered public accounting firm, and their review report thereon accompanies this filing. Such review was made in accordance with established professional standards and procedures for such a review. The results of operations for any interim period are not necessarily indicative of results to be expected for the full year. b) Revenue recognition The Company records revenue as products are shipped and title passes.A provision for estimated returns and allowances is recorded based on historical experience and current allowance programs. c) Recognition of costs and expenses Costs and expenses other than product costs are charged to income in interim periods as incurred, or allocated among interim periods based on an estimate of time expired, benefit received or activity associated with the periods. Procedures adopted for assigning specific cost and expense items to an interim period are consistent with the basis followed by the registrant in reporting results of operations at annual reporting dates. However, when a specific cost or expense item charged to expense for annual reporting purposes benefits more than one interim period, the cost or expense item is allocated to the interim periods. d) Amortization of other intangible assets The Company amortizes identifiable intangible assets on a straight line basis over their expected useful lives.Amortization expense for other intangible assets was $241,000 for each ofthe three-month periods ended September 30, 2012 and 2011, and $723,000 and $782,000, for the nine-month periods ended September30, 2012 and 2011, respectively. e) Advertising expenses The Company expenses advertising costs as incurred.Advertising costs for the three-month periods ended September 30, 2012 and 2011, respectively were $11,000 and $12,000.Advertising costs for the nine-month periods ended September 30, 2012 and 2011, respectively were $40,000 and $71,000. f) Shipping and handling fees and costs The Company includes shipping and handling fees billed to customers in net sales.Shipping and handling costs associated with in-bound and out-bound freight are generally recorded in cost of goods sold.Other shipping and handling costs such as labor and overhead are included in selling andadministrative expensesand totaled $1,324,000and $1,586,000for the three months ended September 30, 2012 and 2011, respectively.Other shipping and handling costs included in selling and administrative expensestotaled $4,110,000 and $4,425,000 for the nine months ended September 30, 2012 and 2011, respectively. 6 g) Inventories Inventories at interim dates are determined by using both perpetual records on a first-in, first-out basis and gross profit calculations. h) Accounting for income taxes The provision for income taxes is calculated by using the effective tax rate anticipated for the full year. i) Employee benefit plan settlements The Company recognizes settlement gains and losses in its financial statements when the cost of all settlements in a year is greater than the sum of the service cost and interest cost components of net periodic pension cost for the plan for the year. j) Earnings per share Historical basic per share data is based on the weighted average number of shares outstanding. Historical diluted per share data is reconciled by adding to weighted average shares outstanding the dilutive impact of the exercise of outstanding stock options and stock appreciation rights. Three Months Ended September 30, Nine Months Ended September 30, Net earnings used in the computation of basic and diluted earnings per share $ Weighted average shares outstanding - basic Common stock equivalents Weighted average shares outstanding - diluted Per Share Data : Basic Net earnings $ Diluted Net earnings $ Awards to purchase 197,000and 279,000shares of common stock with weighted average exercise prices of $13.27and $12.57 per share were outstanding during the three-month periods ending September 30, 2012 and 2011, respectively, but were not included in the computation of diluted EPS because the awards’ exercise prices were greater than the average market price of the common shares. Awards to purchase 238,000and 446,000shares of common stock with weighted average exercise prices of $13.10and $12.09per share were outstanding during the nine-month periods ending September 30, 2012 and 2011, respectively, but were not included in the computation of diluted EPS because the awards’ exercise prices were greater than the average market price of the common shares. k) Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. l) Comprehensive income Total comprehensive income represents the change in equity during a period from sources other than transactions with shareholders and, as such, includes net earnings.For the Company, the only other component of total comprehensive income is the change in pension costs. 7 m) Operating segments Accounting standards require disclosures of certain information about operating segments and about products and services, geographic areas in which the Company operates, and their major customers.The Company has evaluated its operations and has determined that it has two reportable segments – uniforms and related products and remote staffing solutions. (See Note 7) n)
